IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA

                                     October 20, 2017


PHILIP MORRIS USA INC.,                      )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D16-619
                                             )
PHYLLIS BARBOSE, Personal                    )
Representative of the Estate of John         )
Barbose,                                     )
                                             )
              Appellee.                      )
                                             )

BY ORDER OF THE COURT:

       Upon consideration of Appellant's motion for a written opinion/citation filed on

August 21, 2017,

       IT IS ORDERED that Appellant's motion for a written opinion is granted. The

decision dated August 18, 2017, is withdrawn and the attached opinion is substituted

therefor. Appellee's opposition to Appellant's motion is noted. Appellant's motion for

leave to file a reply is denied as moot.

       No further motions for rehearing will be entertained in this appeal.


I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.



MARY ELIZABETH KUENZEL, CLERK
                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


PHILIP MORRIS USA INC.,                       )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D16-619
                                              )
PHYLLIS BARBOSE, Personal                     )
Representative of the Estate of John          )
Barbose,                                      )
                                              )
              Appellee.                       )
                                              )

Opinion filed October 20, 2017.

Appeal from the Circuit Court for Pasco
County; James R. Stearns, Judge.

Geoffrey J. Michael of Arnold & Porter LLP,
Washington, D.C., for Appellant.

George A. Vaka of Vaka Law Group,
Tampa; Brent R. Bigger of Knopf Bigger,
Tampa; Hendrik Uiterwyk, Paul E. Berg,
Andrew Bennett, and Anna Frederiksen-
Cherry of Abrahamson & Uiterwyk, Tampa,
for Appellee.

PER CURIAM.

              We find no merit in the issues raised in this appeal and affirm the

judgment below accordingly. With respect to Philip Morris USA Inc.'s comparative fault

argument (raised at § V. B. of Philip Morris USA Inc.'s initial brief), we affirm based on

our decision in Philip Morris USA Inc. v. Boatright, 217 So. 3d 166 (Fla. 2d DCA 2017),

and once again certify conflict with R.J. Reynolds Tobacco Co. v. Grossman, 211 So.
3d 221 (Fla. 4th DCA 2017), R.J. Reynolds Tobacco Co. v. Calloway, 201 So. 3d 753

(Fla. 4th DCA 2016), and R.J. Reynolds Tobacco Co. v. Schoeff, 178 So. 3d 487 (Fla.

4th DCA 2015).



KHOUZAM and LUCAS, JJ., and CARROLL, HUNTER W., Associate Judge, Concur.




                                        -2-